UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2092


In Re:   AJAMU SAWANDI OSBORNE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (2:12-cr-00155-1)


Submitted:   December 22, 2016              Decided:   January 18, 2017


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ajamu Sawandi Osborne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ajamu Sawandi Osborne petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his “application for out of time reconsideration and review of a

sentence      imposed   in     violation       of    records    accuracy       laws   and

constitution,” which Osborne filed while his direct appeal was

pending.       He    seeks   an    order    from      this     court    directing     the

district court to act.             Because there is no longer a pending

action   in    the   district      court,      we    conclude     that    the   present

record does not reveal any undue delay.                        Accordingly, we deny

the mandamus petition.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this      court    and      argument    would    not    aid   the

decisional process.

                                                                       PETITION DENIED




                                           2